Citation Nr: 0715327	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1951, and from May 1951 to June 1965.  The veteran 
died in September 2003.  The appellant is the veteran's 
widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. The death certificate reflects that the veteran died on 
September [redacted], 2003; the cause of death was listed as sepsis 
due to pneumonia, due to osteomyelitis of the heel.

2. At the time of the veteran's death, his service-connected 
disabilities were rheumatoid spondylitis involving the dorsal 
and lumbar spine, and right hip, evaluated as 50 percent 
disabling; healed fracture of the right wrist, evaluated as 
zero percent disabling; healed fracture of the 4th right 
metacarpal, evaluated as zero percent disabling; defective 
hearing, evaluated as zero percent disabling; healed fracture 
of the right patella, evaluated as zero percent disabling; 
healed fracture of the left patella, evaluated as zero 
percent disabling; for a total combined evaluation of 50 
percent from June 19, 1965.

3. There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
or shows that the veteran's service-connected disabilities 
contributed to the cause of his death.

4. The veteran did not have a totally disabling service-
connected disability for a continuous period of at least ten 
years immediately preceding his death.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
to the cause of the veteran's death and the criteria for 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1131, 
1137, 1310, 1318, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.22, 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no effective date for award 
of benefits will be assigned as the claim for service 
connection for the cause of death was denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is moot.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and obtained a VA medical 
opinion as to the cause of the veteran's death.  The 
appellant as been afforded the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.




Service Connection for Cause of Death

The appellant argues that the veteran's service connected 
back and hip disabilities contributed to the veteran's death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The death certificate reflects that the veteran died on 
September [redacted], 2003.  The cause of death was listed as sepsis, 
which was due to or a consequence of pneumonia, with an 
underlying cause of osteomyelitis of the heel.  

A September 1965 rating decision granted service connection 
for rheumatoid spondylitis involving the dorsal and lumbar 
spine and the right hip, and evaluated the disability as 50 
percent disabling from June 19, 1965.  Service connection was 
also granted for healed fracture of the right wrist, healed 
fracture of the 4th right metacarpal, defective hearing, 
healed fracture of the right patella, and healed fracture of 
the left patella.  These latter disabilities were all 
evaluated as zero percent disabling, effective June 19, 1965.  

A total combined evaluation of 50 percent was in effect from 
June 1965 to the date of the veteran's death.  

Service medical records reflect that the veteran was treated 
for suspected influenza, which was determined to be a common 
cold, in 1952 and 1953.  However, his reports of medical 
examination at discharge from active service in 1951 and 1965 
reflect no upper respiratory complaints, diagnoses, 
abnormalities or other findings.  Results of chest X-ray were 
reported to show no significant abnormalities.  It is noted 
that the veteran was examined by a medical board in August 
1964 and April 1965, the results of which found no upper 
respiratory complaints, pulmonary or lung clinical 
abnormalities or defects, diagnoses, or other findings.  
Rather, the veteran was diagnosed with rheumatoid spondylitis 
of the lumbo-sacral spine and sacro-iliac joints manifested 
by limitation of motion of the spine.  May 1965 the diagnosis 
of sensorineural hearing loss was added.  These records show 
no findings or diagnoses of osteomyelitis or sepsis.

The veteran was examined pursuant to a claim for VA benefits 
in August 1965, at which time he had no complaints concerning 
his respiratory system.  Chest X-rays were found to be 
negative and the examiner noted no findings with regard to 
the veteran's respiratory system.  No respiratory complaints 
or findings were likewise made in VA examinations conducted 
in December 1975 and August 1987.  These records show no 
findings or diagnoses of osteomyelitis or sepsis, however, 
the December 1975 VA examination shows a diagnosis of 
diabetes mellitus with onset approximately four years prior.

Thereafter, the first medical evidence of sepsis, pneumonia 
and osteomyelitis is in private medical records, which show 
treatment for these conditions in 2002 and 2003.  A November 
2004 statement proffered by the veteran's private treating 
physician, Timothy C. Bray, Board Certified in Internal 
Medicine, indicated that the physician had treated the 
veteran for 10 years prior to his death for conditions 
including pneumonia and cellulitis.  Viewing the evidence in 
the light most favorable to the appellant, this would 
establish onset of these conditions as early as 1993.  Yet, 
this is still many years after the veteran's last discharge 
from active service in 1965.  

The veteran died in September 2003.  Private medical 
treatment records and hospital records just prior to the 
veteran's death show that he was admitted with the following 
diagnoses:  sepsis, rigors, pneumonia, anemia, diabetes 
mellitus, urinary tract infection, osteomyelitis of the heel, 
hypertension, methicillin-resistant staphylococcus aureus, 
coronary artery disease, and dementia.  Final diagnoses were 
pneumonia, urinary tract infection, osteomyelitis of the 
heel, history of methicillin-resistant staphylococcus aureus, 
diabetes, coronary artery disease, congestive heart failure, 
and chronic obstructive pulmonary disease.  The final 
discharge summary from the hospital listed the cause of death 
as septicemia secondary to multiple sources of infection, 
including pneumonia and osteomyelitis.

There are no medical findings or opinions tending to link the 
veteran's sepsis, pneumonia, or osteomyelitis of the left 
heel to his active service.  

As sepsis, pneumonia, or osteomyelitis were not incurred 
during the veteran's active service, and as the record 
presents no medical opinions or findings relating these 
conditions etiologically to the veteran's active service, 
there is no factual basis to associate the veteran's fatal 
sepsis, pneumonia, or osteomyelitis to service.  38 U.S.C.A. 
§ 1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.  

The remaining question is whether the service-connected 
rheumatoid spondylitis of the spine and right hip; healed 
fractures of the right wrist, 4th right metacarpal, and right 
and left patella, and defective hearing contributed to the 
cause of the veteran's death.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death. 
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability. 38 C.F.R. § 3.312(c).

The appellant has argued that the veteran's rheumatoid 
arthritis of the spine and hip contributed to the veteran's 
death because it rendered him unable to move about and 
ultimately, he became bed-ridden.  This, she argued, made him 
susceptible to the development of pneumonia, which ultimately 
resulted in his death.  She has submitted the statement of 
the veteran's private treating physician, Dr. Bray, in 
support of her argument.

In his statement dated in August 2004, Dr. Bray observed that 
the veteran suffered from severe back and hip pain as well as 
rheumatoid arthritis.  These conditions, the physician 
opined, caused severe dysmobility and eventually led to the 
veteran's bed-bound state.  Difficulty controlling his bowel 
movements caused frequent episodes of skin breakdown and 
cellulitis, the physician opined, and the rheumatoid 
arthritis also caused chronic anemia.  The veteran 
deteriorated in the last few years of his life, the physician 
observed, to the point he was unable to maintain positive 
nutritional statue and had frequent bouts of infections 
including pneumonia, urinary tract infections, and colitis.  
The physician observed that the veteran's state became so 
weakened that he was not able to maintain his secretions and 
developed chronic aspiration.  In addition to these issues, 
the physician observed, the veteran had a multitude of other 
problems that can be directly or indirectly attributed to his 
disabled state including congestive heart failure, cerebral 
vascular attacks, peripheral vascular disease, renal 
insufficiency, and eventually dementia.  The chronic pain in 
the veteran's backs, hips, and upper extremities persisted, 
the physician noted, until death.  The physician closed by 
stating that the veteran's chronic debilitation and 
subsequent sequeala, in his opinion, are certainly due to his 
service-connected disorders. 

Also of record is a VA records examination, dated in November 
2004.  The examiner noted the veteran's diagnoses included 
diabetes mellitus, coronary artery disease, heart failure, 
renal failure, cerebrovascular accident, and progressive 
Alzheimer's disease.  The examiner observed the veteran had 
been treated numerous times for pneumonia, attributed to the 
veteran's debilitated state, and that he had become 
incontinent due to his Alzheimer's disease, incurring skin 
breakdowns in the sacral and perirectal areas.  The examiner 
observed that the veteran had become bedridden for two years 
prior to his death due to his debilitating state.  However, 
the examiner opined that there was no evidence in the record 
demonstrating that the veteran was bedridden as a result of 
his service-connected rheumatoid arthritis.  Rather, the 
examiner opined, the veteran was bedridden as a result of 
stroke and progressive Alzheimer's disease, and sustained 
progressive weakness due to heart failure and renal failure.  
The examiner further opined that the veteran's service-
connected rheumatoid arthritis of the thoracic spine, lumbar 
spine, and right hip played no part in the veteran's demise.  
The examiner observed that the medical records demonstrated 
the veteran was fully ambulatory up until the point he had 
his stroke and developed Alzheimer's disease.  The stroke and 
Alzheimer's disease, the examiner opined, set the veteran on 
a downhill course and eventually resulted in his becoming 
bedridden, which resulted in the veteran being more 
susceptible to pneumonia.  The examiner opined the veteran's 
death was caused by pneumonia, which was not complicated or 
hastened by his service-connected disabilities.  

The veteran is not service connected for diabetes mellitus, 
coronary artery disease, heart failure, renal failure, the 
residuals of cerebrovascular accident, or progressive 
Alzheimer's disease.

The Board finds the opinion proffered by the VA examiner to 
be more probative than that offered by Dr. Bray; first 
because the VA examiner's opinion is informed by a review of 
the entire record, to include the veteran's service medical 
records, early VA examination reports, and Dr. Bray's letter.  
There is no indication that Dr. Bray had the service medical 
reports or VA medical records to review.  Moreover, the VA 
examiner reviewed all of the private medical records dated 
just prior to the veteran's death, including the death 
certificate and Dr. Bray's opinion.  Dr. Bray did not 
indicate that he had reviewed the records immediately prior 
to the veteran's death.  Most importantly, Dr. Bray either 
ignored or was unaware of the veteran's long-diagnosed and 
treated diabetes mellitus or the impact the veteran's stroke 
and Alzheimer's had on his mobility, as he did not discuss 
them.   See Grover v. West, 12 Vet. App. 109, 112 (1999).  

Weighing the medical evidence of record, and in the absence 
of competent medical evidence that the fatal sepsis, 
pneumonia, and osteomyelitis were related to service,   the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and service, or a service-connected disability is required to 
support the claim. The appellant as a layperson is not 
competent to offer an opinion on medical causation or a 
medical diagnosis. To the extent that the appellant 
associated the cause of the veteran's death to service, or to 
the veteran's service-connected rheumatoid arthritis, her 
statements and testimony do not constitute the required 
medical evidence to support the claim. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318, if at the time of the veteran's death, the veteran had 
a service connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death, continuously for a period of not less 
than five years from the date of discharge, or for one year 
prior to his death if he was a prisoner of war under certain 
conditions.  
The record shows, however, that the veteran had a combined 
rating of 50 percent from September 1965 to the time of his 
death.  As such, the veteran was not in receipt of a 100 
percent disability rating for service-connected disabilities 
for the statutory 10 year period of time prior to his death.  
Moreover, the record does not show that the veteran was in 
receipt of a 100 percent disability rating for service-
connected disabilities immediately following his discharge 
for a period of no less than five years.  There is no 
evidence that the veteran was a prisoner of war.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death, 
including under 38 U.S.C.A. § 1318, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


